 

Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into this April 30, 2018, by and
between COMMUNITY BANK OF THE CHESAPEAKE, with its principal place of business
at 3035 Leonardtown Road, Waldorf, Maryland 20601 (the “Bank”), WILLIAM J.
PASENELLI (the “Employee”), and THE COMMUNITY FINANCIAL CORPORATION (the
“Company”), solely as guarantor of the Bank’s obligations hereunder, and is
effective as of the date hereof (the “Effective Date”).

 

WHEREAS, the parties desire by this writing to set forth the continuing
employment relationship between the Bank and the Employee; and

 

WHEREAS, this Agreement shall supersede any and all prior employment agreements
by and between the Bank and the Employee, and any amendments thereto; and any
and all prior guaranty agreements, by and between the Company and the Employee.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Bank and the Employee hereby agree as follows:

 

1.          EMPLOYMENT. The Employee shall serve the as the Chief Executive
Officer of the Bank and the President and Chief Executive Officer of the
Company. In such employment positions, the Employee shall have the duties,
responsibilities, functions and authority determined and designated from time to
time by the Board of Directors of the Bank (the “Board”). The Employee shall
render such administrative and management services to the Bank, the Company, and
their respective affiliates as are customarily performed by persons in a similar
executive capacity.

 

2.          EFFECTIVE DATE AND TERM. The term of the Agreement shall begin on
the Effective Date and end on the day before the third (3rd) anniversary of the
Effective Date, unless otherwise extended as described below (the “Term”). The
parties intend that, at any point in time during the Employee’s employment
hereunder, the then-remaining Term shall be three (3) years. On the day after
the Effective Date and on each day thereafter, the Term shall extend by one day,
so that, on any date, the Term will expire on the day before the third (3rd)
anniversary of such date. These extensions shall continue unless (a) the Bank
notifies the Employee that it has elected to discontinue the extensions; (b) the
Employee notifies the Bank of his election to discontinue the extensions; or (c)
the Employee’s employment with the Bank is terminated, whether by resignation,
discharge or otherwise. On the earlier of (i) the date on which such notice is
given; or (ii) the effective date of a termination of employment with the Bank,
the Term will convert to a fixed period of three (3) years ending on the day
before the third (3rd) anniversary of such date (provided, however, that subject
to any rights of the Employee under this Agreement, the Term shall end on such
earlier date as may be specifically provided in this Agreement in the event of
the Employee’s death, voluntary termination, Disability or termination for
Cause). The last day of the Term, as extended in accordance with this Section 2,
is referred to in this Agreement as the “Expiration Date.”

  

 

 

 

3.           COMPENSATION AND BENEFITS.

 

3.1           BASE SALARY. During the Term, the Bank agrees to pay the Employee
base salary at the rate of $440,000 per annum, subject to increase from time to
time in accordance with the usual practices of the Bank with respect to its
review of compensation for senior executives. Any increase in the Employee’s
base salary shall become the “base salary” for purposes of this Agreement. The
Employee’s base salary shall be payable in periodic installments in accordance
with the Bank’s usual practice.

 

3.2           EMPLOYEE BENEFITS. The Employee shall also be eligible to
participate in any and all employee benefit plans, medical insurance plans,
disability income plans, retirement plans, bonus incentive plans and other
benefit plans from time to time in effect for senior executives of the Bank.
Such participation shall be subject to (a) the terms of the applicable plan
documents, (b) generally applicable policies of the Bank and (c) the discretion
of the Board or any administrative or other committee provided for in, or
contemplated by, such plans.

 

3.3           INCENTIVE COMPENSATION. The Employee shall be eligible to
participate in any incentive compensation or bonus programs sponsored by the
Bank on such terms as the Board may establish for the Employee’s participation.

 

3.4           BUSINESS EXPENSES. The Bank shall pay, or reimburse, the Employee
for reasonable travel and other business expenses incurred by the Employee in
the performance of the Employee’s duties and responsibilities, subject to such
reasonable requirements with respect to substantiation and documentation as may
be specified by the Bank.

 

3.5           LEAVE. The Employee shall be eligible to leave (vacation, sick and
personal) in accordance with the Bank’s standard policies for senior executives.
Further, the Board, in its discretion, may grant to the Employee a leave or
leaves of absence, with or without pay, at such time or times and upon such
terms and conditions as the Board, in its discretion, may determine.

 

3.6           OTHER EMPLOYEE BENEFITS. The Employee shall be entitled to
participate in any compensatory plans, arrangements or programs the Bank makes
available to its senior executive officers, including, but not limited to, stock
compensation programs, supplemental retirement arrangements, or executive health
or life insurance programs, subject to, and on a basis consistent with, the
terms and conditions of such plans, arrangements or programs.

 

3.7           GENERAL. The Employee’s participation in any plans, arrangements
or programs currently in effect or made available in the future shall not be
deemed to be in lieu of other compensation to which the Employee is entitled as
described under this Agreement.

 

4.           EXTENT OF SERVICE. During the Term, the Employee shall devote his
full time, best efforts and business judgment, skills and knowledge to the
advancement of the Bank’s interests and to the discharge of his responsibilities
under this Agreement; provided, however, that the Employee may:

 

 

2

 

 

(a)          invest personal assets in such form or manner as shall not require
any material services on the Employee’s part in the operations or affairs of the
entities in which such investments are made, provided that the Employee may not
own any interest in an entity that competes with the Bank or any affiliate
(other than up to 4.9% of the outstanding voting stock of such entity that is a
publicly-traded entity); or

 

(b)          serve on the board of directors of any company not in competition
with the Bank or any affiliate, provided that the Employee shall not render any
material services with respect to the operations or affairs of any such company;
or

 

(c)          engage in religious, charitable or other community or non-profit
activities which do not impair the Employee’s ability to fulfill his duties and
responsibilities under this Agreement.

 

5.           DEATH. In the event of the Employee’s death during the Term, the
Employee’s employment (and the Term) shall terminate on the date of death. The
Bank shall pay to the Employee’s beneficiary, or estate, (a) any compensation
due the Employee through the last day of the calendar month in which death
occurred, plus (b) any other compensation or benefits as may be provided in
accordance with the terms and provisions of any applicable plans and programs of
the Bank in which the Employee participated as of the date of death.

 

6.           DISCHARGE FOR CAUSE.

 

6.1           NOTICE AND DETERMINATION OF CAUSE. The Bank may terminate the
Employee’s employment at any time during the Term for “Cause”, as defined below.
A termination for Cause shall be deemed to have occurred only if:

 

(a)           The Board, by a separate affirmative vote of at least
three-fourths (3/4) of the entire membership, determines that the Employee has:
(i) engaged in acts of personal dishonesty which have resulted in loss to the
Bank or one of its affiliates; (ii) intentionally failed to perform stated
duties; (iii) committed a willful violation of any law, rule, regulation (other
than traffic violations or similar offenses); (iv) become subject to the entry
of a final cease and desist order which results in substantial loss to the Bank
or one of its affiliates; (v) been convicted of a crime or act involving moral
turpitude; (vi) willfully breached the Bank’s or the Company’s code of conduct
and business ethics; (vii) been disqualified or barred by any governmental or
self-regulatory authority from serving in the Employee’s then-current employment
capacity or (viii) willfully attempted to obstruct or failed to cooperate with
any investigation authorized by the Board or any governmental or self-regulatory
entity. No act or failure to act on the part of the Employee shall be considered
“willful” unless it is done, or omitted to be done, by the Employee in bad faith
or without reasonable belief that the Employee’s action or omission was in the
best interests of the Bank. Any act or failure to act that is based upon
authority given pursuant to a resolution duly adopted by the Board, or upon the
advice of legal counsel for the Bank, shall be conclusively presumed to be done,
or omitted to be done, by the Employee in good faith and in the best interests
of the Bank and its affiliates; and

 

 

3

 

 

(b)          At least ten (10) days prior to the vote contemplated by Section
6.1(a), the Bank has provided the Employee with notice of its intent to
discharge the Employee for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (a “Notice of Intent to
Discharge”); and

 

(c)          After giving the Employee Notice of Intent to Discharge and before
taking the vote contemplated by Section 6.1(a), the Employee is afforded a
reasonable opportunity to make both written and oral presentations before the
Board for the purpose of refuting the alleged grounds for Cause for discharge;
and

 

(d)          After the vote contemplated by Section 6.1(a), the Bank has
furnished to the Employee a notice of termination which specifies the effective
date of the Employee’s termination of employment (which shall not be earlier
than the date on which such notice is deemed given), and include a copy of a
resolution or resolutions adopted by the Board of Directors authorizing the
termination of the Employee for Cause and stating with particularity the facts
and circumstances found to constitute Cause for discharge (the “Final Discharge
Notice”).

 

6.2           SUSPENSION; FINAL DISCHARGE. Following the provision of Notice of
Intent to Discharge, the Bank may temporarily suspend the Employee’s duties and
authority and, in such event, may also suspend the payment of salary and other
cash compensation (but not participation in retirement, insurance and other
employee benefit plans). If the Employee is discharged for Cause, all payments
withheld during the suspension period shall be deemed forfeited and shall not be
payable to the Employee. If the Bank does not give a Final Discharge Notice to
the Employee within one hundred and twenty (120) days after giving the Notice of
Intent to Discharge to the Employee, the Notice of Intent to Discharge shall be
deemed withdrawn and any future action to discharge the Employee for Cause shall
require the Bank to give the Employee a new Notice of Intent to Discharge.

 

6.3           EFFECT OF TERMINATION FOR CAUSE. In the event of termination of
Employee’s employment pursuant to this Section 6, the Term shall end and the
Bank shall pay to the Employee an amount equal to the sum of (a) base salary or
other compensation earned through the date of his termination of employment,
plus (b) any other compensation or vested benefits as may be provided in
accordance with the terms and provisions of any applicable plans and programs of
the Bank. All other obligations of the Bank shall terminate as of the date of
Employee’s termination of employment.

 

7.           DISABILITY. The Bank may terminate the Employee’s employment (and
the Term) after having established the Employee’s Disability. For purposes of
this Agreement, “Disability” means a physical or mental infirmity that impairs
the Employee’s ability to substantially perform his duties under this Agreement
and results in the Employee becoming eligible for long-term disability benefits
under the Bank’s long-term disability plan (or, if the Bank has no such plan in
effect, that impairs the Employee’s ability to substantially perform his
full-time duties under this Agreement for a period of one hundred eighty (180)
consecutive days). The Employee shall be entitled to the compensation and
benefits provided for under this Agreement for (a) any period during the Term
and prior to the establishment of the Employee’s Disability during which the
Employee is unable to work due to physical or mental infirmity, and (b) any

 

 

4

 

 

period of Disability which is prior to the Employee’s termination of employment
pursuant to this Section 7.

 

8.           TERMINATION WITHOUT CAUSE. The Board may, by written notice to the
Employee, immediately terminate his employment at any time for a reason other
than Cause, in which event the Employee shall be entitled to receive the
termination payment set forth in Section 10.2 of this Agreement (without regard
to whether a Change in Control has occurred), payable in one lump sum within ten
(10) days of termination of employment. The Bank shall also continue to provide
the Employee with benefit continuation as set forth in Section 10.3 of this
Agreement.

 

9.           VOLUNTARY TERMINATION BY EMPLOYEE. Subject to Section 11 hereof,
Employee may voluntarily terminate his employment with the Bank during the Term,
upon at least 60 days’ prior written notice, in which case the Term shall end
and the Bank shall pay to the Employee an amount equal to the (a) base salary or
other compensation earned through the date of his termination of employment,
plus (b) any other compensation and benefits as may be provided in accordance
with the terms and provisions of any applicable benefit plans and programs of
the Bank.

 

10.         CHANGE IN CONTROL.

 

10.1         DEFINITION OF CHANGE IN CONTROL. For purposes of this Agreement, a
“Change in Control” shall mean the occurrence of any of the following events:

 

(a)          individuals who, on the date of this Agreement, constitute the
Board of Directors of the Company (the “Incumbent Directors”) cease for any
reason to constitute at least half of the Board of Directors of the Company,
provided that any person becoming a director subsequent to such time, whose
election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the Incumbent Directors then on the Board of Directors of
the Company (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board of
Directors of the Company shall be deemed to be an Incumbent Director;

 

(b)          any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board of Directors of the Company (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (b) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any subsidiary, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary, (C) by
any underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a transaction

 

 

5

 

 

(other than one described in (c) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause (D)
does not constitute a Change in Control under this paragraph (b);

 

(c)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) at least 50% of the total voting power of (x) the corporation resulting from
such Business Combination (the “Surviving Corporation”), or (y) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by the Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among (and only among) the holders thereof is in substantially
the same proportion as the voting power of such Company Voting Securities among
the holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation) is or becomes the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least 50% of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Company Board’s approval of the execution
of the initial agreement providing for such Business Combination; or

 

(d)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

10.2         TERMINATION PAYMENT. Notwithstanding any provision herein to the
contrary, if during the Term the Bank (i) terminates Employee’s employment
pursuant to Section 8 of this Agreement (without regard to whether a Change in
Control has occurred) or (ii) terminates Employee’s employment under this
Agreement without the Employee’s prior written consent and for a reason other
than Cause, in connection with or within twelve (12) months after

 

 

6

 

 

a Change in Control, then Employee shall be paid an unreduced lump sum severance
benefit equal to the sum of the following items:

 

(a)        Three (3) times the Employee’s annual base salary (as provided for in
Section 3 of this Agreement) at the rate in effect on the date of the Employee’s
termination of employment (including any amount contributed by the Bank on the
Employee’s behalf pursuant to a salary reduction agreement and which is not
included in the Employee’s gross income under Sections 125, 132(f) or 402(e)(3)
of the Internal Revenue Code of 1986, as amended); and

 

(b)        Three (3) times the most recent annual incentive compensation payment
made to the Employee (as provided for in Section 3 of this Agreement).

 

The severance benefit payment under this Section 10.2 shall be made to the
Employee in one lump sum within ten (10) days of the Employee’s termination of
employment.

 

10.3         BENEFIT CONTINUATION. In addition to the payment provided in
Section 10.2, the Employee will also be paid, in a lump sum within 10 days of
the Employee’s termination of employment, an amount equal to the monthly COBRA
premium that Employee would be required to pay to continue the benefits the
Employee has in effect as of his termination date under the Company’s or the
Bank’s medical, dental and life insurance plans, multiplied by 36.

 

10.4         OTHER TERMINATION. Notwithstanding any other provision of this
Agreement to the contrary, the Employee may voluntarily terminate employment
under this Agreement within twelve (12) months following a Change in Control of
the Bank or Company, and the Employee shall be entitled to receive the payments
and benefit continuation described in Sections 10.2 and 10.3 of this Agreement,
upon the occurrence of any of the following events, or within ninety (90) days
thereafter, which have not been consented to in advance by the Employee in
writing: (a) the requirement that the Employee move his primary personal
residence, or perform the Employee’s principal executive functions more than
forty (40) miles from the Employee’s primary office as of the date of the Change
in Control or, to a County other than Charles, Calvert, Saint Mary’s, Prince
George’s or Anne Arundel Counties in the State of Maryland as of the date of the
Change in Control; (b) a reduction of ten percent (10.00%) or more in the
Employee’s base compensation as in effect on the date of the Change in Control
or as the same may be increased from time to time; (c) the failure of the Bank
to continue to provide the Employee with compensation and benefits provided for
under this Agreement, as the same may be increased from time to time, or with
benefits substantially similar to those provided under any of the employee
benefit plans in which the Employee now or hereafter becomes a participant, or
the taking of any action by the Bank which would directly or indirectly reduce
any such benefits or deprive the Employee of any material fringe benefit
provided by the Bank at the time of the Change in Control; (d) the assignment to
the Employee of duties and responsibilities materially different from those
normally associated with the Employee’s position as referenced in Section l; (e)
a failure to elect or re-elect the Employee to the Company Board of Directors if
Employee is serving on the Company Board of Directors as of the date of the
Change in Control; (f) a material diminution or reduction in the Employee’s
responsibilities or authority (including reporting responsibilities) in
connection with his employment with the Bank and the Company; or (g) the Company
or Bank

 

 

7

 

 

materially reduce the Employee’s incentive compensation opportunities and
employee benefits to a level that is less than is provided to other employees of
comperable rank within the Company or Bank.

 

11.         CHANGE IN CONTROL BEST PAYMENTS DETERMINATION.

 

Notwithstanding any other provision of this Agreement to the contrary, if
payments made or benefits provided pursuant to Sections 10.2 and 10.3 of this
Agreement or otherwise from the Bank, the Company or any affiliate of the Bank
or the Company are considered “parachute payments” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) (such payments
hereinafter referred to as the “Total Payments”), then such payments or benefits
shall be reduced to the greatest amount that may be paid to the Employee under
Section 280G of the Code without causing any loss of deduction to the Company or
its affiliates under such section (hereinafter referred to as the “Reduced
Payments”), however, the payments or benefits shall not be reduced if the net
after tax benefit to the Employee of receiving the Total Payments exceeds the
net after tax benefit of receiving the Reduced Payments by at least $50,000.
“Net after tax benefit” for purposes of this Agreement shall mean the sum of the
present value of (i) the Total Payments or Reduced Payments (as applicable) less
(ii) the amount of federal, state and local income and payroll taxes payable
with respect to the foregoing calculated at the maximum marginal tax rates
expected for each year in which the foregoing shall be paid to Employee (based
upon the rates in effect as set forth in the Code and under state and local laws
at the time of termination of Employee’s employment with the Bank), less
(iii) the amount of excise taxes imposed with respect to the payments and
benefits described in (i) above by Section 4999 of the Code. The determination
as to whether and to what extent payments are required to be reduced in
accordance with this Section 11 shall be made at the Bank’s expense by an
accounting firm, consulting firm, or law firm experienced in such matters. Any
reduction in payments required by this Section 11 shall occur in the following
order: (i) any cash severance, (ii) any other cash amount payable to Employee
and treated entirely as a “parachute payment”, (iii) any benefit valued entirely
as a “parachute payment,” (iv) the acceleration of vesting of any equity award
that is treated entirely as a “parachute payment”, (v) the acceleration of
vesting of any equity awards that are time-vested options, and (vi) the
acceleration of vesting of any other time-vested equity awards. Within any such
category of payments and benefits, a reduction shall occur first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and then with respect to amounts that are. In the event that
acceleration of compensation from equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.

 

12.         NO MITIGATION. In the event of any termination of employment under
this Agreement, the Employee shall be under no obligation to seek other
employment or to otherwise mitigate damages, and there shall be no offset
against any amounts due to the Employee under this Agreement for any reason,
including, without limitation, on account of any remuneration attributable to
subsequent employment. Any amounts due under this Agreement are in the nature of
severance payments or liquidated damages, or both, and are not in the nature of
a penalty.

 

 

8

 

 

13.         MISCELLANEOUS PROVISIONS.

 

13.1         CONFLICTING AGREEMENTS. The Employee hereby represents and warrants
that the execution of this Agreement and the performance of the Employee’s
obligations hereunder will not breach or be in conflict with any other agreement
to which the Employee is a party or is bound, and that the Employee is not now
subject to any covenants against competition or similar covenants which would
affect the performance of the Employee’s obligations under this Agreement.

 

13.2         WITHHOLDING. All payments made under this Agreement shall be net of
any tax or other amounts required to be withheld under applicable law.

 

13.3         ARBITRATION. The Bank and the Employee agree that any claim,
dispute or controversy arising under or in connection with this Agreement
(including, without limitation, any such claim, dispute or controversy arising
under any federal, state or local statute, regulation or ordinance or any of the
Bank’s employee benefit plans, policies or programs) shall be resolved solely
and exclusively by binding arbitration. The arbitration shall be held in the
County of Charles, Maryland (or at such other location as shall be mutually
agreed upon by the parties). The arbitration shall be conducted in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitrator shall be selected by alternatively striking from a list of five
arbitrators supplied by the AAA. All fees and expenses of the arbitration,
excluding a transcript, shall be borne equally by the parties. Each party will
pay for the fees and expenses of its own attorneys, experts, witnesses, and
preparation and presentation of proofs and post-hearing briefs (unless the
Employee prevails on a claim for which attorney’s fees are recoverable under the
Agreement). Any action to enforce or vacate the arbitrator’s award shall be
governed by the Federal Arbitration Act, if applicable, and otherwise by
applicable state law. If either the Bank or the Employee pursues any claim,
dispute or controversy against the other in a legal proceeding, other than the
arbitration provided for herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorneys’ fees related to such action. Notwithstanding the
provisions of this paragraph, either party may seek injunctive relief in a court
of competent jurisdiction, whether or not the case is then pending before the
panel of arbitrators. Following the court’s determination of the injunction
issue, the case shall continue in arbitration as provided herein.

 

13.4         INDEMNIFICATION FOR ATTORNEYS’ FEES. In the event any dispute or
controversy arising under or in connection with the Employee’s termination of
employment or this Agreement is resolved in favor of the Employee, whether by
judgment, arbitration or settlement, the Employee shall be entitled to the
payment of: (i) all legal fees and expenses incurred by the Employee in
resolving such dispute or controversy, and (ii) any back-pay, including salary,
bonuses and any other cash compensation, fringe benefits and any compensation
and benefits due to the Employee under this Agreement.

 

13.5         ASSIGNMENT; SUCCESSORS AND ASSIGNS, ETC.

 

(a)            This Agreement is personal to the Employee and shall not be
assignable by the Employee without the prior written consent of the Bank, other
than by will or the laws

 

 

9

 

 

of descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s legal representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Bank and its successors and permitted assigns.

 

(c)          The Bank may not assign this Agreement or any interest herein
without the prior written consent of the Employee and, without such consent, any
attempted transfer or assignment shall be null and void and of no effect;
provided, however, that the Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Bank would have been required to perform it if no such succession had
taken place. As used in this Agreement, “the Bank” shall mean both the Bank and
the Company, as defined above, and any successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.

 

13.6         ENFORCEABILITY. If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

13.7         REDUCTIONS; REGULATORY REQUIREMENTS. Notwithstanding anything to
the contrary contained in this Agreement, any and all payments and benefits to
be provided to the Employee under this Agreement are subject to reduction to the
extent required by applicable statutes, regulations, rules and directives of
federal, state and other governmental and regulatory bodies having jurisdiction
over the Bank and its affiliates. The Employee is aware and acknowledges that
the Federal Deposit Insurance Corporation has the power to preclude the Bank or
its affiliates from making payments to the Employee under this Agreement under
certain circumstances. The Employee agrees that neither the Bank nor its
affiliates shall be deemed to be in breach of this Agreement if it is precluded
from making a payment otherwise payable hereunder by reason of regulatory
requirements binding on the Bank or its affiliates, as the case may be.

 

13.8         WAIVER. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
any party to require the performance of any term or obligation of this
Agreement, or the waiver by any party of any breach of this Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

 

13.9         NOTICES. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by registered or certified mail, postage prepaid, and
addressed to the Employee at the Employee’s last known address on the books of
the Bank or, in the case of the Bank, at its main office, attention of the Chief
Executive Officer of the Board of Directors.

 

 

10

 

 

13.10         AMENDMENT. This Agreement may be amended or modified only by a
written instrument signed by the Employee and a duly authorized representative
of the Bank.

 

13.11         NO EFFECT ON LENGTH OF SERVICE. Nothing in this Agreement shall be
deemed to prohibit the Bank from terminating the Employee’s employment before
the end of the Term with or without notice for any reason. This Agreement shall
determine the relative rights and obligations of the Bank and the Employee in
the event of any such termination. In addition, nothing in this Agreement shall
require the termination of the Employee’s employment at the expiration of the
Term. Any continuation of the Employee’s employment beyond the expiration of the
Term shall be on an “at-will” basis, unless the parties agree otherwise.

 

13.12         SOURCE OF PAYMENTS. The Bank shall make in a timely manner all
payments provided for under this Agreement in cash or check from its general
funds. The Company, however, unconditionally guarantees payment and the
provision of all amounts and benefits due to the Employee under this Agreement.
If the Bank does not timely pay or provide such amounts and benefits, the
Company shall pay or provide such amounts and benefits.

 

13.13         ENTIRE AGREEMENT; EFFECT ON PRIOR AGREEMENTS. This Agreement
constitutes the entire agreement between the parties pertaining to its subject
matter and supersedes all prior and contemporaneous agreements, understandings,
negotiations, prior draft agreements, and discussions of the parties, whether
oral or written.

 

13.14         COUNTERPARTS AND FACSIMILE SIGNATURES. This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each party and delivered to the other party, it being understood
that all parties need not sign the same counterpart. This Agreement may be
executed by facsimile signatures.

 

13.15         GOVERNING LAW. This is a Maryland contract and shall be construed
under and be governed in all respects by the laws of the State of Maryland,
without giving effect to its conflicts of law principles.

 

13.16         NOT CONTRIVED AGAINST DRAFTER. This Agreement has been negotiated
and prepared by the parties and their respective legal counsel, and no provision
of this Agreement shall be construed more strictly against one party as the
drafter.

 

14.         EFFECT OF CODE SECTION 409A.

 

14.1         This Agreement will be construed and administered to preserve the
exemption from Section 409A of the Code of payments that qualify as a short-term
deferral or that qualify for the two-times separation pay exception. With
respect to any amount that is subject to Section 409A of the Code, it is
intended, and this Agreement will be so construed, that any such amount payable
under this Agreement and the Company’s, Bank’s or Employee’s exercise of
authority or discretion hereunder shall comply with the provisions of Code
Section 409A and the treasury regulations relating thereto (“Section 409A”) so
as not to subject Employee to the payment of interest and additional tax that
may be imposed under Section 409A. Solely as necessary to comply with Section
409A, for purposes of this Agreement, “termination of

 

11

 

 

employment” or “employment termination” or similar terms shall have the same
meaning as “separation from service” under Section 409A(a)(2)(A)(i) of the Code.
If a payment is not made by the designated payment date under this Agreement,
the payment shall be made by December 31 of the calendar year in which the
designated date occurs. If the time period for making any payment commences in
one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid (or commence) until the succeeding calendar year, and in no
event shall the Employee, directly or indirectly, designate the calendar year of
payment.

 

14.2         If Employee is a “specified employee” on Employee’s separation from
service, any payment that is subject to Section 409A and that is payable to
Employee in connection with Employee’s separation from service, shall not be
paid earlier than six months after such separation from service, and to the
extent any such payment is delayed, will be paid, without interest, on the first
payroll date after the expiration of such six-month period (if Employee dies
after the date of Employee’s separation from service but before any payment has
been made, such remaining payments that were or could have been delayed will be
paid to Employee’s estate without regard to such six-month delay).

 

14.3         References in this Agreement to Section 409A include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

14.4         To the extent that any payment of or reimbursement by Bank to the
Employee of eligible expenses under this Agreement constitutes a “deferral of
compensation” within the meaning of Section 409A (a “Reimbursement”) (i) the
Employee must request the Reimbursement (with substantiation of the expense
incurred) no later than 90 days following the date on which the Employee incurs
the corresponding eligible expense; (ii) subject to any shorter time period
provided in any Company expense reimbursement policy or specifically provided
otherwise in this Agreement, the Company shall make the Reimbursement to the
Employee on or before the last day of the calendar year following the calendar
year in which the Employee incurred the eligible expense; (iii) the Employee’s
right to Reimbursement shall not be subject to liquidation or exchange for
another benefit; (iv) the amount eligible for Reimbursement in one calendar year
shall not affect the amount eligible for Reimbursement in any other calendar
year; and (v) except as specifically provided otherwise in this Agreement, the
period during which the Employee may incur expenses that are eligible for
Reimbursement is limited to five calendar years following the calendar year in
which the Termination Date occurs.

 

12

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above the written.

 

ATTEST:   COMMUNITY BANK OF THE CHESAPEAKE       /s/ Christy Lombardi   /s/
Michael L. Middleton     Chairman of the Board of Directors       ATTEST:   THE
COMMUNITY FINANCIAL CORPORATION     (As Guarantor)       /s/ Christy Lombardi  
/s/ Michael L. Middleton     Chairman of the Board of Directors       WITNESS:  
EMPLOYEE:       /s/ Christy Lombardi   /s/ William J. Pasenelli     William J.
Pasenelli



 

13

 

